Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a layered peroxide selective catalyst, classified in B01J 23/16.
II. Claims 11-20, drawn to a method of forming a layered peroxide selective catalyst, classified in C23C 14/34.
III. Claims 21-23, drawn to a device comprising a layered peroxide selective catalyst, classified in C25B 9/17.
IV. Claims 24 and 25, drawn to a method of oxidizing water to selectively form hydrogen peroxide, classified in C01B 15/0295.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making (Invention II) and product made (Invention I).  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the Invention I can be made by another and materially different process, such as by sequential impregnation of catalyst components onto a substrate, followed by heat treatment (e.g., calcining or reducing).
Inventions I and III are related as product and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the product as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the product (Invention I) can be practiced by another and materially different apparatus, such as an exhaust gas treatment apparatus.
Inventions I and IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed (Invention I) can be used in another and materially different process of using that product, such as a process for treating an exhaust gas.
Inventions II and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and the respective inventions have differing designs, modes of operation, and effects, in that the method of Invention II does not produce the device of Invention III.
Inventions II and IV are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different designs, do not overlap in scope, and are not obvious variants of one another.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III and IV are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed in Invention IV.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

⦁	the inventions have acquired a separate status in the art in view of their different classification
⦁	the inventions have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Carlos A. Zuniga on March 8, 2022, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-25 are hereby withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claims 1-10 are presently under consideration by the Examiner.

Claim Interpretation
	The Examiner is interpreting claim 9 as follows:  
In the Formulae (1) and (2), the composition values for “x” and “y”, partially defined as “a > 0 real number…”, are present in numerical values greater than 0, but not including 0, i.e., “0 < x ≤ 3”, or “0 < x < 3”.
Clarification is respectfully requested.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:    
a. In line 9 of claim 1, “nickel oxides thereof” should be amended to recite “nickel, oxides thereof”.
b. In line 2 of claim 9, “with the metal” should be amended to recite “with at least one metal”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 8 are both indefinite for reciting “range within range” limitations.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, for example, claim 3 recites the broad recitation “between about 300 to 700°C”, and the claim also recites “300 to 600°C, or 300 to 500°C”, which is the narrower statement of the range/limitation.  
Additional “range within range” limitations include the “period of time…” limitation recited in claim 3, and the “atomic percentage of the at least one metal doped or alloyed in the at least first metal oxide…” limitation recited in claim 8.


Allowable Subject Matter
Claims 1, 2, 4-7, 9, and 10 are allowed.
Claims 3 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach or suggest the claimed layered peroxide selective catalyst, said catalyst comprising (1) at least a first layer on a substrate, said first layer comprising at least a first metal oxide alloyed or doped with at least one metal, and (2) at least a second layer, said second layer comprising at least a second metal oxide that is optionally free or substantially free of the aforementioned at least one metal.
While multilayered catalysts are known in the art, the catalyst as recited in Applicants’ claims is not known in the art.
Exemplary prior art includes:

Bianchi et al. (U. S. Patent No. 4,072,585), which teaches metal electrodes having a semi-conductive coating of TiO2 or Ta2O5 (col. 1, lines 12-24), which can be doped with, e.g., Cr, V, Sn, Ni, and Fe oxides (col. 2, lines 19-54).  The semi-conductive coating can be applied to titanium or tantalum base anodes via methods including electrodeposition (col. 5, lines 46-58).  Additionally, this reference teaches doped metal oxides reading upon Applicants’ “first metal oxide alloyed or doped with at least one metal…”, but fails to teach or suggest the remaining components of Applicants’ claimed layered peroxide selective catalyst.
Monzyk et al. (U. S. Patent Publication No. 2009/0074611), which teaches a photolytic hydrogen peroxide generator.  Figure 2D of this reference teaches an embodiment comprising a photocatalyst and a second component for hydrogen peroxide production (paragraph [0080]).  Monzyk et al. also teach titanium dioxide and tungsten oxide as exemplary photocatalytic materials (Table 2), but do not teach the specifically claimed first and second layers.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        March 8, 2022